Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-20 are rejected under 35 USC 102(a)(1) by Pluymers et al. US 2008/0169973.

As to claim 1 and 14,  Pluymers teaches a radar power distribution system (abstract), comprising: a chassis; a first laminated vertical bus supported by the chassis and having a vertical orientation in a first vertical plane (see fig.8 shows vertical planes); a second laminated vertical bus supported by the chassis and separated from the first laminated vertical bus (0028, 0036 teaches vertical bus), the second laminated vertical bus having the vertical orientation in a second vertical plane different from the first vertical plane (0045 and fig.4 teaches various vertical planes ); a plurality of first horizontal buses supported by the chassis and having a horizontal orientation (0025 shows horizontal orientations), the first horizontal buses being laminated and spaced from each other vertically; and a plurality of second horizontal buses supported by the chassis and having a horizontal orientation (0026 and fig.2 shows horizontal orientations), the second horizontal buses being non-laminated and spaced from each other vertically (fig.8, 0036 shows laminated and spacing structure), wherein the second horizontal buses are horizontally aligned with respective ones of the first horizontal buses (0026 teaches horizontal alignment), wherein the first and second horizontal buses form, at least in part, blind mate interfaces to removably connect a plurality of line-replaceable units (LRUs) to distribute electrical power from the first and second laminated vertical buses to the LRUs via the first and second horizontal 
12. Pluymers teaches the radar power distribution system of claim 1, wherein the first and second vertical buses are part of a laminated bus bar assembly supported by the chassis (0025, 0036).13. Pluymers teaches the radar power distribution system of claim 12, wherein the first vertical bus of the laminated bus bar assembly is electrically connected to the first horizontal bus, wherein the second vertical bus of the laminated bus bar assembly is electrically connected to the second horizontal bus, and wherein the first and second horizontal buses are on opposite sides of the laminated bus bar assembly (0024-0026).

     As to claim 18,  Pluymers teaches a method of radar power distribution system (abstract), comprising: a chassis; a first laminated vertical bus supported by the chassis and having a vertical orientation in a first vertical plane (see fig.8 shows vertical planes); a second laminated vertical bus supported by the chassis and separated from the first laminated vertical bus (0028, 0036 teaches vertical bus), the second laminated vertical bus having the vertical orientation in a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646